DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063) modified by Irfan et al. (Auction-based Task Allocation Scheme for Dynamic Coalition Formations in Limited Robotic Swarms with Heterogeneous Capabilities).
	In regard to claim 1: Skaaksrud et al. discloses a method comprising: obtaining, by a processing system, a request for a performance of a task (see [0207]: “a server that may interact with master nodes and ID nodes as described here may be implemented and deployed as a dispatch server that is responsive to dispatch requests and transmits dispatch commands to different nodes (such as a master node operating as an autonomous controller within a modular mobile autonomous control module”, [0553], [0578], [0579]: “the MAM 1725 (through its wireless radio transceiver 3125) may be operative to receive command inputs from external wireless node
devices as a remote control input”), wherein the task is to be performed by at least one autonomous vehicle (see [0507]: “an exemplary BAPM may be to utilize two Mobility Bases, connected together mechanically via the BAPM-e.g., such as that shown in FIG. 19 with an extended BAPM 1905 supported by and connecting MBs 1705a, 1705b. This novel configuration (with interconnected modular MB units 1705a, 1705b) may provide additional transport capability”); and assigning, by the processing system, the task to the first autonomous vehicle and the at least the second autonomous vehicle (see [0483], [0758], [1212]); Skaaksrud et al. does not explicitly disclose broadcasting, by the processing system, an offer for performing the task to a plurality of autonomous vehicles; obtaining, by the processing system from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle; [and assigning, by the processing system, the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid; however Skaaksrud does disclose a multi-robot system wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles cooperating to complete a task (see [0774], [1093]), and multiple vehicles working in coordination to complete multiple related tasks as part of a larger operation (see [1212]); Irfan et al. discloses that multi-robot systems wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles working in coordination to complete multiple tasks, is known (see section I paragraph 2), and teaches multiple vehicles coordinating to complete multiple tasks as groups (see section II paragraph 10), and multiple vehicles working cooperatively to complete a single task (see section II paragraph 7), including broadcasting, by the processing system, an offer for performing the task to a plurality of autonomous vehicles (see section IV paragraphs 5-6); obtaining, by the processing system from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle (see section IV paragraphs 7); [and assigning, by the processing system, the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid (see section IV paragraphs 6); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Irfan et al. with the disclosure of Skaaksrud et al. as doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results.
In regard to claim 2: Skaaksrud et al. modified teaches the method of claim 1, wherein the first autonomous vehicle and the at least the second autonomous vehicle coordinate to perform the task (see Skaaksrud et al. [0774]).  
In regard to claim 3: Skaaksrud et al. modified teaches the method of claim 1, further comprising: determining a plurality of task requirements for the task (see Irfan et al. section III paragraphs 1-3, Skaaksrud et al. [0452]), wherein the offer for performing the task includes at least a portion of the plurality of task requirements (see Irfan et al. section IV paragraph 5, Skaaksrud et al. [0679]).  
In regard to claim 4: Skaaksrud et al. modified teaches the method of claim 3, wherein the plurality of task requirements comprises at least one of: a task origin location (see Skaaksrud et al. [0009]); a task destination location (see [0009]); a security level requirement (see [0786]: “The requested exemplary MALVT bot apparatus responds and arrives to receive the documents. The security and authentication needs for the delivery may be selectively deployed depending on the type of documents, the sender, and the recipient”); a task start time (see [0819]); a task duration (see [0826]); a maneuvering capability (see [0426] and [0430]); a speed capability (see [0679] and [0681]); an image capture capability (see [0566], [0567]: “some or all of these sensors 2810 may be contained in one or more submodular "sensor domes" or sensor pods where each may be detachable or removably attached to the base cover 2800 of the MAM 1725, and may be interchanged based on use case”);2020-0567 -48-a lift capacity (see [0620]); a lighting capability (see [0452] and [0460]); a communication capability (see [0575], [0628]); a map possession requirement (see [0612]); or a minimum range capability (see [0506]).  
In regard to claim 5: Skaaksrud et al. modified teaches the method of claim 3, wherein the plurality of task requirements comprises a reputation requirement (see Skaaksrud et al. [0582]: “Authentication (AuthN) of different modular components that are assembled into an exemplary MALVT bot apparatus 1700 at assemble time helps to safeguard against cybersecurity attacks, and also to ensure or verify that the respective components are compatible and ready for operational use (in general or as it relates to a specific logistics operation)”, and “At the time of "assembly", an embodiment may deploy an encryption based secure handshaking or authentication process (e.g., involving a challenge and response with security credentials and the like) to ensure the modular components being assembled into an exemplary MALVT bot apparatus 1700 are certified and ready for operation”, based on [0053] of Applicant’s specification).  
In regard to claim 6: Skaaksrud et al. modified teaches the method of claim 3, wherein at least a portion of the plurality of task requirements is obtained with the request (see Skaaksrud et al. [0679] through [0689], and Irfan et al. section IV paragraph 5).  
In regard to claim 7: Skaaksrud et al. modified teaches the method of claim 1, wherein the task comprises at least one of: a delivery of at least one item (see Skaaksrud et al. [0010]); a retrieval of at least one item (see [0009]); a mapping task (see [0612], [0702]); an imaging task (see [0900]); a sensor reading task; a visual projection task (see [0505]); a lighting projection task (see [0671]); a search task; a meter reading task; or a security surveillance task.  
In regard to claim 8: Skaaksrud et al. modified teaches the method of claim 1, wherein the bid is one of a plurality of bids, the method further comprising: selecting the bid from among the plurality of bids (see Irfan et al. section IV paragraph 6).  
In regard to claim 9: Skaaksrud et al. modified teaches the method of claim 8, wherein the bid comprises at least reputation information (see Skaaksrud et al. [0177], [0229]: “server control and management code 525 may be implemented with several programmatic functions or program modules including… (3) a security manager, which manages secure pairing aspects of node management”, [0234], [0264]; based on [0053] of Applicant’s specification) and capability information of the at least the second autonomous vehicle (see Irfan et al. section IV paragraph 7), wherein the selecting comprises verifying that the reputation information2020-0567-49- and the capability information of the at least the second autonomous vehicle match a plurality of task requirements for the task (see Skaaksrud et al. [0234], [0264], [0455]: “authentication may be used when assembling or deploying an assembled exemplary MALVT bot apparatus for regulatory and/or contractual compliance”, and [0582]; and Irfan et al. section IV paragraph 5-7).  
In regard to claim 10: Skaaksrud et al. modified teaches the method of claim 1, wherein the plurality of autonomous vehicles comprises autonomous vehicles that are registered with the processing system (see Skaaksrud et al. [0583], [0623], [0624]: “AuthN and AuthZ for proper authorized and secure operation may also involve removal of particular modular bot components from a fleet/inventory usage (e.g., for repairs, calibration, charging ( e.g., when stored in the vending unit), and the like). Likewise, particular modular bot components that may be leased for use as part of a fleet may be removed from the fleet/inventory (e.g., from within storage in the bot storage facility or within a vending machine) when the lease expires”; based on [0065] of Applicant’s specification).  
In regard to claim 11: Skaaksrud et al. modified teaches the method of claim 10, wherein the processing system comprises a management system for managing a fleet of autonomous vehicles comprising the plurality of autonomous vehicles (see [0207], [0426]).  
In regard to claim 12: Skaaksrud et al. modified teaches the method of claim 10, wherein each of the plurality of autonomous vehicles to which the offer is broadcast is determined to be capable of performing at least a portion of the task based upon reputation information (see Skaaksrud et al. [0177], [0229], [0234]) and capability information of each of the plurality of autonomous vehicles (see Irfan et al. section IV paragraphs 5-7).  
In regard to claim 13: Skaaksrud et al. modified teaches the method of claim 10, wherein the first autonomous vehicle and the at least the second autonomous vehicle coordinate to perform the task (see Skaaksrud et al. [0485]: “the M2M communication deployed in an exemplary MB 1705 may allow for multiple MALVT bot apparatus assemblies to pair together and cooperate in order to carry larger loads acting as a single unit. For example, this may involve coordinated propulsion and steering of each MB 1705a, 1705b in the paired assembly 400”), wherein the at least the second autonomous vehicle is not registered with the processing system (see [0624]: “particular modular bot components that may be leased for use as part of a fleet may be removed from the fleet/inventory (e.g., from within storage in the bot storage facility or within a vending machine) when the lease expires”; based on [0065] of Applicant’s specification: “the plurality of autonomous vehicles may comprise autonomous vehicles that are registered with the processing system (e.g., those that are part of the fleet/contained in a fleet database)”), and wherein the method further comprises: obtaining reputation information and capability information of the at least the second autonomous vehicle (see [0624]: “process of assembling the dispensed components into an exemplary MALVT bot apparatus 1700, including AuthN and AuthZ for proper authorized and secure operation may also involve removal of particular modular bot components from a fleet/inventory usage”, [0582]: “an embodiment may deploy an encryption based secure handshaking or authentication process (e.g., involving a challenge and response with security credentials and the like)”, [0583]; and Irfan et al. section IV paragraph 7); and authorizing the at least the second autonomous vehicle to perform at least a portion of the task based upon the reputation information and the capability information of the at least the second autonomous vehicle (see [0624]: “The process of assembling the dispensed components into an exemplary MALVT bot apparatus 1700, including AuthN and AuthZ for proper authorized and secure operation may also involve removal of particular modular bot components… when the lease expires for that component, which may prompt notification to renew such a lease and enable continued use of the component without incurring the disruptive interruption of physical removal of the component”).  
In regard to claim 14: Skaaksrud et al. modified teaches the method of claim 13, further comprising: registering the at least the second autonomous vehicle with the processing system (see [0234]), wherein the registering includes storing the reputation information and the capability information of the at least the second autonomous vehicle (see [0177]: “exemplary security data 335 (e.g., PIN data, security certificates, keys, etc.) may exist in volatile memory 320 and/or memory storage 315 as a type of data associated with providing secured relationships between nodes, such as the requested security credentials”, [0160], [0179]; and Irfan et al. section IV paragraph 7).  
In regard to claim 15: Skaaksrud et al. modified teaches the method of claim 14, wherein the at least the second autonomous vehicle is enabled to receive at least one additional offer from the processing system to perform at least one additional task after the registering (see Skaaksrud et al. [0624]: “particular modular bot components that may be leased for use as part of a fleet may be removed from the fleet/inventory (e.g., from within storage in the bot storage facility or within a vending machine) when the lease expires for that component, which may prompt notification to renew such a lease and enable continued use of the component without incurring the disruptive interruption of physical removal of the component”).  
In regard to claim 19: Skaaksrud et al. discloses a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system  to perform operations (see [0647]), the operations comprising: obtaining a request for a performance of a task (see [0207]: “a server that may interact with master nodes and ID nodes as described here may be implemented and deployed as a dispatch server that is responsive to dispatch requests and transmits dispatch commands to different nodes (such as a master node operating as an autonomous controller within a modular mobile autonomous control module”, [0553], [0578], [0579]: “the MAM 1725 (through its wireless radio transceiver 3125) may be operative to receive command inputs from external wireless node devices as a remote control input”), wherein the task is to be performed by at least one autonomous vehicle (see [0507]: “an exemplary BAPM may be to utilize two Mobility Bases, connected together mechanically via the BAPM-e.g., such as that shown in FIG. 19 with an extended BAPM 1905 supported by and connecting MBs 1705a, 1705b. This novel configuration (with interconnected modular MB units 1705a, 1705b) may provide additional transport capability”); and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle (see [0483], [0758], [1212]); Skaaksrud et al. does not explicitly disclose broadcasting an offer for performing the task to a plurality of autonomous vehicles; obtaining from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle; [and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid; however Skaaksrud does disclose a multi-robot system wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles cooperating to complete a task (see [0774], [1093]), and multiple vehicles working in coordination to complete multiple tasks as part of a larger operation (see [1212]); Irfan et al. discloses that multi-robot systems wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles working in coordination to complete multiple tasks, is known (see section I paragraph 2), and teaches multiple vehicles coordinating to complete multiple tasks as groups (see section II paragraph 10), and multiple vehicles working cooperatively to complete a single task (see section II paragraph 7), including broadcasting an offer for performing the task to a plurality of autonomous vehicles (see section IV paragraphs 5-6); obtaining from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle (see section IV paragraphs 7); [and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid (see section IV paragraphs 6); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Irfan et al. with the disclosure of Skaaksrud et al. as doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results.
In regard to claim 20: Skaaksrud et al. discloses an apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system including at least one processor, cause the processing system  to perform operations (see [0647]), the operations comprising: obtaining a request for a performance of a task (see [0207]: “a server that may interact with master nodes and ID nodes as described here may be implemented and deployed as a dispatch server that is responsive to dispatch requests and transmits dispatch commands to different nodes (such as a master node operating as an autonomous controller within a modular mobile autonomous control module”, [0553], [0578], [0579]: “the MAM 1725 (through its wireless radio transceiver 3125) may be operative to receive command inputs from external wireless node devices as a remote control input”), wherein the task is to be performed by at least one autonomous vehicle (see [0507]: “an exemplary BAPM may be to utilize two Mobility Bases, connected together mechanically via the BAPM-e.g., such as that shown in FIG. 19 with an extended BAPM 1905 supported by and connecting MBs 1705a, 1705b. This novel configuration (with interconnected modular MB units 1705a, 1705b) may provide additional transport capability”); and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle (see [0483], [0758], [1212]); Skaaksrud et al. does not explicitly disclose broadcasting an offer for performing the task to a plurality of autonomous vehicles; obtaining from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle; [and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid; however Skaaksrud does disclose a multi-robot system wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles cooperating to complete a single task (see [0774], [1093]), and multiple vehicles working in coordination to complete multiple tasks as part of a larger operation (see [1212]); Irfan et al. discloses that multi-robot systems wherein robot vehicles are assigned tasks to be executed cooperatively, with multiple vehicles working in coordination to complete multiple tasks, is known (see section I paragraph 2), and teaches multiple vehicles coordinating to complete multiple tasks as cooperatively (see section II paragraph 10), and multiple vehicles working cooperatively to complete a single task (see section II paragraph 7), including broadcasting an offer for performing the task to a plurality of autonomous vehicles (see section IV paragraphs 5-6); obtaining from a first autonomous vehicle of the plurality of autonomous vehicles, a bid to perform the task by the first autonomous vehicle and at least a second autonomous vehicle (see section IV paragraphs 7); [and assigning the task to the first autonomous vehicle and the at least the second autonomous vehicle] in response to the bid (see section IV paragraphs 6); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to combine the teachings of Irfan et al. with the disclosure of Skaaksrud et al. as doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results.
Claim(s)  16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al. (US 2019/0287063) modified by Irfan et al. (Auction-based Task Allocation Scheme for Dynamic Coalition Formations in Limited Robotic Swarms with Heterogeneous Capabilities), and further in view of Dias (TraderBots: A New Paradigm for Robust and Efficient Multirobot Coordination in Dynamic Environments).
In regard to claim 16: Skaaksrud et al. modified does not explicitly teach the method of claim 1, wherein the offer for performing the task includes an incentive value; however Skaaksrud et al. modified does teach wherein autonomous vehicles bid to perform the task based on an expected profit (see Irfan et al. part II paragraph 4) and references Dias as disclosing well known methods in the related art; Dias teaches a method of task allocation for cooperative multi-robot systems (see page 15 paragraph 2) wherein an offer for performing the task includes an incentive value (see page 48 paragraph 4); it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Dias into the methods of Skaaksrud et al. for the reasons stated above in regard to the reject of claim 1, because Dias is incorporated by reference in the disclosure of Irfan et al., and because the methods of Dias were well known and generally understood in the art the time filing, and doing so amounts to use of a known technique to improve similar devices, methods, or products in the same way, and would have yielded predictable results.
 In regard to claim 17: Skaaksrud et al. modified teaches the method of claim 16, wherein the incentive value comprises at least one of: a monetary value (see Dias page 48 paragraph 4); an increase of a reputation score; or a commitment of at least one future task assignment .  
In regard to claim 18: Skaaksrud et al. modified teaches the method of claim 16, wherein the first autonomous vehicle and the at least the second autonomous vehicle share the incentive value (see Dias page 34 paragraph 2 through page 35 paragraph 2).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 7:00 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669

/GENNA M MOTT/Primary Examiner, Art Unit 3662